                           1    THOMAS J. DALY, CA Bar No. 119684
                                TDaly@lrrc.com
                           2    DREW WILSON, CA Bar No. 283616
                                DWilson@lrrc.com
                           3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                655 N. Central Avenue, Suite 2300
                           4    Glendale, CA 91203-1445
                                Telephone: (626) 795-9900
                           5    Facsimile: (626) 577-8800

                           6    Attorneys for Plaintiff
                                MOBILE HI-TECH WHEELS
                           7

                           8
                                                            UNITED STATES DISTRICT COURT
                           9
                                                            EASTERN DISTRICT OF CALIFORNIA
                           10

                           11
                                MOBILE HI-TECH WHEELS,                         Case No. 2:18-cv-00339-MCE (GGHx)`
655 North Central Avenue

Glendale, CA 91203-1445




                           12
                                               Plaintiff,
                           13                                                  STIPULATED REQUEST TO EXTEND
                                         vs.                                   DISCOVERY DEADLINES; ORDER
Suite 2300




                           14                                                  THEREON
                                TWM WHOLESALE, LLC and
                           15   TIRE & WHEEL MASTER, INC.;
                                TIRE & WHEEL MASTER, LLC;
                           16   USA WHEEL & TIRE OUTLET, INC.;    Hon. Morrison C. England, Jr.
                                ASLAM PROPERTY, INC.;
                           17   HB COMMERCIAL, LLC; NADEEM ASLAM;
                                and AMMAD HUSSAIN,
                           18
                                               Defendants.
                           19

                           20

                           21            Plaintiff Mobile Hi-Tech Wheels (“MHT”) and Defendants TWM Wholesale, LLC,
                           22   Tire & Wheel Master Inc., Tire & Wheel Master LLC, USA Wheel & Tire Outlet Inc.,
                           23   USA Wheel & Tire Outlet, Inc., Aslam Property, Inc., HB Commercial, LLC, Nadeem
                           24   Aslam, and Ammad Hussain (collectively, “Defendants”), by and through their
                           25   respective counsel, hereby jointly request that the Court extend the discovery deadline
                           26   to permit discovery to be completed by all Parties.
                           27

                           28
                                107584956_2                  -1-
                                   STIPULATED REQUEST TO EXTEND DISCOVERY DATES; ORDER THEREON
                           1             In support of this stipulated request, the Parties submit the following:
                           2             1.     The deadline for fact discovery to be completed was February 12, 2019.
                           3             2.     The Parties have been working in good faith to complete discovery in a
                           4    timely manner.
                           5             3.     The Parties have not completed all discovery due to continuing
                           6    scheduling conflicts.
                           7             4.     The Parties have pending cross motions for summary judgment that
                           8    have the potential to simplify discovery and narrow the scope of the case.
                           9

                           10            WHEREFORE, the Parties respectfully request that the Court extend the
                           11   discovery deadlines as follows:
655 North Central Avenue

Glendale, CA 91203-1445




                           12            1.     The deadline for fact discovery to be completed be extended to May 30,
                           13                   2019.
Suite 2300




                           14            2.     The deadline for the designation of experts be extended to June 30,

                           15   2019.

                           16            3.     The deadline for supplemental list of expert witnesses be extended to

                           17   July 30, 2019.

                           18            4.     The deadline to submit the Joint Notice of Trial Readiness (if the parties

                           19   do not intend to file dispositive motions) be extended to August 30, 2019.

                           20            5.     The deadline for dispositive motions to be extended to August 30, 2019.

                           21

                           22            IT IS SO STIPULATED.

                           23

                           24

                           25                                          *       *      *

                           26

                           27

                           28
                                107584956_2                  -2-
                                   STIPULATED REQUEST TO EXTEND DISCOVERY DATES; ORDER THEREON
                           1    Dated: March 20, 2019             Respectfully submitted,
                           2                                      LEWIS ROCA ROTHGERBER
                                                                  CHRISTIE LLP
                           3

                           4                                 By    /s/Thomas J. Daly
                                                                  Thomas J. Daly
                           5                                      Drew Wilson

                           6                                      Attorneys for Plaintiff
                                                                  MOBILE HI-TECH WHEELS
                           7

                           8    Dated: March 20, 2019             BRADFORD, LTD.

                           9                                 By     /s/Aaron P. Bradford
                                                                  Aaron P. Bradford
                           10                                     (as authorized on 3/20/2019)
                           11                                     Attorneys for Defendants
655 North Central Avenue

Glendale, CA 91203-1445




                                                                  TWM WHOLESALE, LLC and
                           12                                     TIRE & WHEEL MASTER, INC.;
                                                                  TIRE & WHEEL MASTER, LLC;
                           13                                     USA WHEEL & TIRE OUTLET, INC.;
                                                                  ASLAM PROPERTY, INC.;
Suite 2300




                           14                                     HB COMMERCIAL, LLC; NADEEM
                                                                  ASLAM; and AMMAD HUSSAIN
                           15

                           16

                           17            IT IS SO ORDERED.

                           18   Dated: March 28, 2019

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                107584956_2                  -3-
                                   STIPULATED REQUEST TO EXTEND DISCOVERY DATES; ORDER THEREON
